69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome SILO, Plaintiff--Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant--Appellee.
No. 94-2124.
United States Court of Appeals, Fourth Circuit.
Nov. 6, 1995.

Jerome Silo, Appellant Pro Se.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order that dismissed his action challenging suspension of his social security benefits as frivolous under 28 U.S.C. Sec. 1915(d) (1988) and denied his several motions for reconsideration of that order.  We have reviewed the record and the district court's opinion and orders, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Silo v. Social Security Admin., No. CA-94-1695-S (D. Md. July 5, 12, 15 and 18, 1994).  We deny Appellant's motions for counsel, and we grant Appellant's miscellaneous motion for the Court to consider his age and physical limitations to the extent such information is contained in the record on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.